United States Court of Appeals
                           FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                    ____________
No. 19-5084                                               September Term, 2020
                                                                    1:19-cv-00387-UNA
                                                     Filed On: February 4, 2021
Steven A. Hewitt,

             Appellant

      v.

Antony Blinken Secretary, U.S. Department
of State,

             Appellee


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

      BEFORE:       Pillard, Katsas, and Walker, Circuit Judges

                                   JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing, and the motion to
appoint counsel, it is

        ORDERED that the motion to appoint counsel be denied. In civil cases,
appellants are not entitled to appointment of counsel when they have not demonstrated
sufficient likelihood of success on the merits. It is

        FURTHER ORDERED AND ADJUDGED that the district court’s February 28,
2019 order dismissing appellant’s complaint be affirmed. The district court correctly
concluded that the complaint, which sought to raise new arguments with respect to an
earlier case involving appellant, was barred by res judicata. See Capitol Hill Group v.
Pillsbury, Winthrop, Shaw, Pittman, LLC, 569 F.3d 485, 490 (D.C. Cir. 2009); Drake v.
FAA, 291 F.3d 59, 66 (D.C. Cir. 2002).

      Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
                United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 19-5084                                                September Term, 2020

is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2